DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022, has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2016/0140711, cited in IDS filed on December 13, 2019, hereinafter Abe ‘711) in view of Watanabe et al. (US 2008/0085043, hereinafter Watanabe ‘043) evident by Heart Valve (Heart Valve, Wikipedia, Link see attached PTO 892, wayback machine captured on Jun 11, 2016, hereinafter Heart ‘2016).
In re claim 1, 18, 19, Abe ‘711 teaches a medical information processing apparatus comprising processing circuitry (0114, 0123) configured to: 
acquire a plurality of pieces of volume data obtained through image capturing of a region including the cardiac ventricle of a subject for a predetermined duration (0051, 0052, note that a left ventricle is a cardiac ventricle, 0057); 
set a plurality of first tracking points corresponding to an outline of the cardiac ventricle in the plurality of pieces of volume data (0055, 0057, 0058, 0095, 0102, fig. 4A);
set a plurality of second tracking points, each corresponding to a position on an annulus [having a saddle shape], among the plurality of first tracking points (0061-0064, 0070-0072, fig. 4A);
estimate motion of tissue of the cardiac ventricle by tracking positions of the plurality of second tracking points in the plurality of pieces of volume data (0054-0056); 
[AltContent: textbox (A plurality of second tracking points)][AltContent: ][AltContent: textbox (A plurality of first tracking points)][AltContent: ]
    PNG
    media_image1.png
    363
    377
    media_image1.png
    Greyscale

calculate, based on the estimated motion, cardiac ventricle information indicating at least one of wall motion information and volume information related to the cardiac ventricle (0053, 0063-0064); 
calculate, based on the positions of the plurality of second tracking points (0065-0067, 0070-0072), annulus information related to a size or shape of an annulus position of a valve related to inflow (0046, 0047, 0053, 0054, 0057, 0059, 0072, 0079, 0084, 0094; note that the volume information calculator is to indicating a size, volume is a size) or outflow (0041, 0046, 0047, 0054, 0058, 0072, 0079, 0094) of blood current at the cardiac ventricle (0061, 0073, 0075, 0084, 0109); and 
output the cardiac ventricle information and the annulus information (0109). 
Abe ‘711 fails to explicitly teach an annulus having a saddle shape. However, Abe ‘711 teaches: 
The calculating unit 172 first defines a plurality of regions of interest on a group of three-dimensional medical image data. The regions of interest defined in the first embodiment include the RV, the right-ventricular inflow portion, and the right-ventricular outflow portion … The right-ventricular inflow portion is a tubular structure including the tricuspid valve and the right-ventricular outflow portion is a tubular structure including the pulmonary valve. See 0054.
The calculating unit 172 defines an end portion of the first area (on the tricuspid valve side)… See 0061.
That is, FIGS. 3A to 4B illustrate the situation in which the annular level of the boundary position 32 is altered from a valve ring (tricuspid valve) position (FIG. 3A and FIG. 3B) of the right-ventricular inflow portion to an end portion (FIG. 4A and FIG. 4B) of the right-ventricular inflow portion. The broken line portions indicated in FIGS. 3B and 4B correspond to peak values of the moving distance D in three regions corresponding to a basal area. See 0084
As evident of Heart ‘2016, one of ordinary skill in the art would know that:
The tricuspid valve is located on the right side of the heart, between the right atrium and the right ventricle. This valve has three leaflets and its function is to prevent blood from leaking back into the right atrium.
The mitral valve is located on the left side of the heart, between the left atrium and the left ventricle. This valve has two leaflets that allow blood to flow from the lungs to the heart.

    PNG
    media_image2.png
    1008
    1280
    media_image2.png
    Greyscale

Furthermore, Watanabe ‘043 teaches the annulus (root portion) of the mitral valve assumes a "saddle-like shape." (0069).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Abe ‘711 to include the features of Watanabe ‘043 in order to diagnose and evaluate mitral valve and its wall motions because mitral valve is the area in the heart that is mirror opposite of tricuspid valve of the right atrium and right ventricle as also evident by Heart ‘2016. 
In re claim 3, Abe ‘711 teaches wherein the processing circuitry acquires, as the cardiac ventricle, the pieces of volume data obtained through image capturing of a right cardiac ventricle (0047-0049, 0054, etc.). 
In re claim 4, Abe ‘711 teaches wherein the processing circuitry is further configured to set, as the annulus position, a position corresponding to at least one of a tricuspid annulus and a pulmonary artery annulus (0054, 0061, 0066, 0073, etc.). 
In re claim 5, Abe ‘711 teaches wherein the processing circuitry is further configured to display the annulus position (0075-0079), and receive an input operation to change the displayed annulus position from an operator and change the annulus position in accordance with the received input operation (0083-0089). 
In re claim 6, Abe ‘711 teaches wherein the processing circuitry is further configured to display the annulus position on a rendering image generated from the volume data (0035, 0089, 0098, etc.). 
In re claim 7, Abe ‘711 teaches wherein the processing circuitry is further configured to calculate, as the annulus information for each cardiac phase (0037, 0047, 0050, 0057, 0060, 0062, 0066, etc.), at least one parameter among an annulus perimeter (0073), an annulus diameter at a predetermined position (0073), cross-sectional area of an annulus part (0057, 0058, 0060), a mean annulus diameter, and a local height difference of the annulus part (0060). 
In re claim 8, Abe ‘711 teaches wherein the processing circuitry is further configured to calculate an annulus diameter at the annulus position on a multi planer reconstruction (MPR) sectional image specified by an operator (0018, 0035, 0048, 0049, 0056, etc.). 
In re claim 11, Abe ‘711 teaches wherein the predetermined duration corresponds to a duration including at least one cardiac cycle (0046, 0048, 0049, 0053, 0057, one heartbeat, etc.). 
In re claim 12, Abe ‘711 teaches wherein the processing circuitry is further configured to output the annulus information as at least one piece of information among a temporal change curve (0080, time-changing curve is the same as temporal change curve), a value in a predetermined cardiac phase (0047, 0057, 0058, 0060), a maximum value in the one cardiac cycle, and a minimum value in the one cardiac cycle (0080, a peak is either maximum or minimum). 
In re claim 13, Abe ‘711 teaches wherein the processing circuitry is further configured to calculate, as the wall motion information, at least one of displacement in a predetermined direction (0060, 0065), strain in a predetermined direction (0065), and an area change ratio that are entirely or locally defined for a right cardiac ventricle (0065). 
In re claim 14, Abe ‘711 teaches wherein the processing circuitry is further configured to calculate the annulus information for each of a plurality of phases included in the predetermined duration (0046-0048, 0049, 0053, 0057, 0058, 0060, one heartbeat, etc.). 
In re claim 15, Abe ‘711 teaches wherein the processing circuitry is further to configured to calculate the annulus information based on a result of the estimation at the plurality of second tracking points (0055, 0056, 0060-0063, 0072, 0079, 0084, 0087, 0091). 
In re claim 16, Abe ‘711 teaches wherein the processing circuitry is further configured to output output information obtained by combining the cardiac ventricle information and the annulus information (0059, 0109, figs. 2, 3, 4, element 30 with 31, 0079). 
In re claim 17, Abe ‘711 teaches wherein the processing circuitry is further configured to output, as the output information, a temporal change curve obtained by combining the cardiac ventricle information and the annulus information (Fig. 3B, 4B, 0070-0081, 0084--0090). 
In re claim 21, Abe ‘711 teaches wherein the processing circuitry is further configured to: receive any number of the first tracking points corresponding to the annular position specified by a user among the plurality of first tracking points; and set the plurality of second tracking points corresponding to the annular position by interpolating between the received any number of the first tracking points through interpolation processing along the [saddle] shape (0057, 0058).
Abe ‘711 fails to explicitly teach along the saddle shape. However, Abe ‘711 teaches: 
The calculating unit 172 first defines a plurality of regions of interest on a group of three-dimensional medical image data. The regions of interest defined in the first embodiment include the RV, the right-ventricular inflow portion, and the right-ventricular outflow portion … The right-ventricular inflow portion is a tubular structure including the tricuspid valve and the right-ventricular outflow portion is a tubular structure including the pulmonary valve. See 0054.
The calculating unit 172 defines an end portion of the first area (on the tricuspid valve side)… See 0061.
That is, FIGS. 3A to 4B illustrate the situation in which the annular level of the boundary position 32 is altered from a valve ring (tricuspid valve) position (FIG. 3A and FIG. 3B) of the right-ventricular inflow portion to an end portion (FIG. 4A and FIG. 4B) of the right-ventricular inflow portion. The broken line portions indicated in FIGS. 3B and 4B correspond to peak values of the moving distance D in three regions corresponding to a basal area. See 0084
As evident of Heart ‘2016, one of ordinary skill in the art would know that:
The tricuspid valve is located on the right side of the heart, between the right atrium and the right ventricle. This valve has three leaflets and its function is to prevent blood from leaking back into the right atrium.
The mitral valve is located on the left side of the heart, between the left atrium and the left ventricle. This valve has two leaflets that allow blood to flow from the lungs to the heart.

    PNG
    media_image3.png
    711
    903
    media_image3.png
    Greyscale

Furthermore, Watanabe ‘043 teaches the annulus (root portion) of the mitral valve assumes a "saddle-like shape." (0069). 
So when the study is on the mitral valve of which has a saddle shape, the interpolation processing of Abe ‘711 will be used on such shape as show in para 0057 and 0058. 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Abe ‘711 to include the features of Watanabe ‘043 in order to diagnose and evaluate mitral valve and its wall motions because mitral valve is the area in the heart that is mirror opposite of tricuspid valve of the right atrium and right ventricle as also evident by Heart ‘2016. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe ‘711 and Watanabe ‘043 as evident by Heart ‘2016, further in view of Abe et al. (US 2014/0100461, hereinafter Abe ‘461).
In re claim 9, Abe ‘711 fails to teach wherein the processing circuitry is further configured to calculates the cross-sectional area of the annulus part as a curved surface by using a barycenter position of the plurality of second tracking points and a position of each of the second tracking points. 
Abe ‘461 teaches wherein the processing circuitry is further configured to calculates the cross-sectional area of the annulus part as a curved surface by using a barycenter position of the plurality of second tracking points and a position of each of the second tracking points (0046, 0050, 0052, 0053, 0056, figs. 4-7, 10, 11). 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Abe ‘711 to include the features of Watanabe ‘043 in order to diagnose and evaluate mitral valve and its wall motions because mitral valve is the area in the heart that is mirror opposite of tricuspid valve of the right atrium and right ventricle as also evident by Heart ‘2016, and to further include the features of Abe ‘461 in order to track the diameters of short and long axes. 
In re claim 10, Abe ‘461 teaches wherein the processing circuitry is further configured to calculate the [mean] (it is obvious to use mean/averaging of math methods to calculate the diameter in order to provide a better statistical averaging as mean method is a standard math method that is easy to calculate, rigidly defined, suitable for further algebraic treatment, least affect fluctuation of sampling and considering all values acquired) annulus diameter based on an assumption that the cross-sectional area of the annulus part is equal to the area of a circle (0063, 0064, 0067, circle approximation, figs. 5, 6, 7, 14). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793